                                                               1   STEVEN A. GIBSON, ESQ.
                                                                   Nevada Bar No. 6656
                                                               2   sgibson@gibsonlowry.com
                                                                   KRISTINA MILETOVIC, ESQ.
                                                               3   Nevada Bar No. 14089
                                                                   kmiletovic@gibsonlowry.com
                                                               4
                                                                                 GIBSON LOWRY LLP
                                                               5              7495 West Azure Drive, Suite 233
                                                                                  Las Vegas, Nevada 89130
                                                               6                  Telephone 702.541.7888
                                                                                   Facsimile 702.541.7899
                                                               7

                                                               8   Attorneys for Plaintiff

                                                               9                                UNITED STATES DISTRICT COURT

                                                              10                                          DISTRICT OF NEVADA

                                                              11   LAS VEGAS SKYDIVING ADVENTURES                       Case No.: 2:18-cv-02342-APG-VCF
                                                                   LLC, a Nevada limited-liability company,
                                                              12                                                        STIPULATED CONFIDENTIALITY
                                                                                             Plaintiff,                 AGREEMENT AND PROTECTIVE
                   Main (702) 541-7888 • Fax (702) 541-7899




                                                              13                                                        ORDER
                                                                         v.
                      7495 West Azure Drive, Suite 233
GIBSON LOWRY LLP




                                                              14
                           Las Vegas, Nevada 89130




                                                                   GROUPON, INC., a Delaware corporation,
                                                              15
                                                                                             Defendant.
                                                              16

                                                              17

                                                              18          Plaintiff Las Vegas Skydiving Adventures LLC (“Plaintiff” or “LV Skydiving”) and
                                                              19   Defendant Groupon, Inc. (“Groupon;” Plaintiff and Groupon, the “Parties;” Plaintiff or Groupon,
                                                              20   a “Party”), by and through their respective counsel of record hereby stipulate and agree that the
                                                              21   materials to be exchanged throughout the course of this litigation between the Parties may
                                                              22   contain information that is potentially protectable pursuant to Federal Rule of Civil Procedure
                                                              23   (“FRCP”) 26(c)(1)(G). The purpose of this Stipulated Confidentiality Agreement and Protective
                                                              24   Order (the “Order”) is to set forth a protocol governing the Parties’ conduct with respect to the
                                                              25   treatment of such materials. THEREFORE:
                                                              26   I.     DEFINITIONS
                                                              27          The following terms shall have the following meanings:
                                                              28                                                    1
                                                               1            a.     “Case” shall mean the above-captioned litigation.

                                                               2            b.    “Confidential Information” shall mean any Content that is potentially protectable

                                                               3   pursuant to FRCP 26(c)(1)(G) and is designated as confidential in the manner set forth in this

                                                               4   Order.

                                                               5            c.    “Content” shall mean all material, information, knowledge, matter, text, software,

                                                               6   data, graphics, computer-generated displays and interfaces, images, and works of any nature,

                                                               7   including, without limitation, all compilations of the foregoing and all results and/or derivations

                                                               8   of the expression of the foregoing.

                                                               9            d.    “Document” shall mean all Content embodied in any tangible Media, whether in

                                                              10   draft, in final, original or reproduction, signed or unsigned, and regardless of whether or not

                                                              11   approved, sent, received, redrafted, or executed. “Document” shall exclude exact duplicates

                                                              12   when originals are available, but shall include all native Media copies and all copies made
                   Main (702) 541-7888 • Fax (702) 541-7899




                                                              13   different from originals by virtue of any writings, notations, symbols, characters, impressions, or
                      7495 West Azure Drive, Suite 233
GIBSON LOWRY LLP




                                                              14   any other marks thereon.
                           Las Vegas, Nevada 89130




                                                              15            e.    “Media” shall mean any medium of expression or medium in or through which

                                                              16   Content may be embodied or Published (whether tangible or intangible, fixed or unfixed),

                                                              17   including, without limitation, written communications, electronic mail, letters, correspondence,

                                                              18   memoranda, notes, records, returns, voice mail, balance sheets, business records, photographs,

                                                              19   tape or sound recordings, magnetic disks, read-only memory, random access memory, contracts,

                                                              20   agreements, notations of telephone conversations or in-person conversations, diaries, desk

                                                              21   calendars, reports, computer records, data compilations of any type or kind, television, facsimile,

                                                              22   telephony, radio, satellite, cable, wire, network, optical means, electronic means, Internet,

                                                              23   intranet, software, compact disks, digital versatile disks, laser disks, digital video displays, multi-

                                                              24   media, or materials similar to any of the foregoing, however denominated and to whomever

                                                              25   addressed, and any other method (now known or hereafter developed) for the Publication,

                                                              26   retention, conveyance, possession, or holding of Content.

                                                              27            f.    “Person” shall mean any individual, corporation, partnership, limited partnership,

                                                              28                                                     2
                                                               1   limited-liability partnership, limited-liability company, trust, association, organization or any

                                                               2   form of entity whatsoever.

                                                               3           g.      “Publication” shall mean the result of anything that has been Published.

                                                               4           h.      “Publish” shall mean to make known or otherwise disclose, display, present,

                                                               5   communicate, convey, or transfer, whether to one Person or more than one Person, and whether

                                                               6   or not for the first time.

                                                               7           All of the defined terms, if defined in the singular or present tense, shall also retain such

                                                               8   general meaning if used in the plural or past tense, and, if used in the plural or past tense, shall

                                                               9   retain the general meaning if used in the singular or present tense.

                                                              10   II.     PROTOCOL

                                                              11           A.      Designation of Confidential Information

                                                              12           Any Party producing potentially confidential information in this Case (the “Producing
                   Main (702) 541-7888 • Fax (702) 541-7899




                                                              13   Party;” the Party receiving the potentially confidential information from the Producing Party, the
                      7495 West Azure Drive, Suite 233
GIBSON LOWRY LLP




                                                              14   “Receiving Party”) may designate any information as Confidential Information if such
                           Las Vegas, Nevada 89130




                                                              15   designation is: 1) made reasonably; 2) made in good faith; 3) in the context of Documents, made

                                                              16   by clearly and visibly affixing “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

                                                              17   ATTORNEYS’ EYES ONLY” on a Bate stamped Document; and 4) in the case of deposition

                                                              18   testimony, clearly identified as confidential during the course of the deposition, on the record (a

                                                              19   “Confidentiality Designation”); provided, however, no Party shall designate any information as

                                                              20   Confidential Information if the information: 1) is known to Persons outside the Parties without

                                                              21   such information being protected by a Confidentiality Designation; 2) has come or will come

                                                              22   into the Receiving Party’s legitimate knowledge independently of production by the Producing

                                                              23   Party; 3) is already public knowledge; or 4) becomes public knowledge other than as a result of

                                                              24   disclosure by the Receiving Party, its employees, or its agents in violation of this Order.

                                                              25           Confidential Information designated as “CONFIDENTIAL” shall not be disclosed to any

                                                              26   Persons besides the Parties, counsel of record for each respective Party and employees and

                                                              27   agents of such counsel of record, experts consulted or retained as part of this Case, and any

                                                              28                                                     3
                                                               1   Person indicated on the face of a Document to be the Document’s originator, author, or a

                                                               2   recipient of a copy of the Document.

                                                               3          Confidential Information designated as “HIGHLY CONFIDENTIAL – ATTORNEYS’

                                                               4   EYES ONLY” shall not be disclosed to any Persons besides counsel of record for each

                                                               5   respective Party and employees and agents of such counsel of record, experts consulted or

                                                               6   retained as part of this Case, and any Person indicated on the face of a Document to be the

                                                               7   Document’s originator, author, or a recipient of a copy of the Document.

                                                               8          A Party seeking to use Confidential Information in support of a Court filing must file the

                                                               9   Confidential Information under seal pursuant to the Local Rules and note that the Confidential

                                                              10   Information was filed under seal pursuant to this Order. Any such filings made under seal shall

                                                              11   remain under seal until such time, if any, that the information loses the confidentiality status.

                                                              12          Disclosure of Confidential Information to any expert consulted or retained as part of this

                                                                   Case shall only be made if counsel for each respective Party instructs any such expert who is
                   Main (702) 541-7888 • Fax (702) 541-7899




                                                              13
                      7495 West Azure Drive, Suite 233
GIBSON LOWRY LLP




                                                              14   consulted or retained by that Party of the terms of this Order.
                           Las Vegas, Nevada 89130




                                                              15          Disclosure of Confidential Information designated as “CONFIDENTIAL” to any Party

                                                              16   shall only be made if counsel for such Party instructs that Party of the terms of this Order.

                                                              17         If a Party, by way of mere administrative oversight, produces any Confidential

                                                              18   Information without labeling or marking or otherwise designating it as such in accordance with

                                                              19   this Order, the Producing Party may give written notice to the Receiving Party within thirty (30)

                                                              20   days of the production that the Document or thing produced is deemed Confidential Information,

                                                              21   and that the Document or thing produced should be treated as such in accordance with that

                                                              22   designation under this Order. The Receiving Party must treat the materials as confidential once

                                                              23   the Producing Party so notifies the Receiving Party. If the Receiving Party has disclosed the

                                                              24   materials before receiving the designation, the Receiving Party must notify the Producing Party

                                                              25   in writing of each such disclosure. Counsel for the Parties will agree on a mutually acceptable

                                                              26   manner of labeling or marking the materials produced by way of mere administrative oversight

                                                              27

                                                              28                                                     4
                                                               1   as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” – SUBJECT TO

                                                               2   PROTECTIVE ORDER.

                                                               3         If Confidential Information is disclosed to any Person other than a person authorized by

                                                               4   this Order, the Party responsible for the unauthorized disclosure must promptly notify the other

                                                               5   Parties in writing and, without prejudice to any rights and remedies of the other Parties, and in an

                                                               6   effort to prevent further disclosure by the Party and by the Person(s) receiving the unauthorized

                                                               7   disclosure, request in writing that the Person(s) receiving the unauthorized disclosure promptly

                                                               8   delete any copies of the unauthorized disclosure in the Person(s)’ custody or control.

                                                               9          B.      Objection to a Confidentiality Designation

                                                              10          At any stage of this Case, any Party may object to a Confidentiality Designation (the

                                                              11   “Designation Objection”). The Party making a Designation Objection (the “Objecting Party”)

                                                              12   must notify, in writing, counsel for the Party who made the Confidentiality Designation (the

                                                                   “Designating Party”) of the designation of exactly which Confidential Information the Objecting
                   Main (702) 541-7888 • Fax (702) 541-7899




                                                              13
                      7495 West Azure Drive, Suite 233
GIBSON LOWRY LLP




                                                              14   Party objects regarding, by identifying with particularity any such Confidential Information,
                           Las Vegas, Nevada 89130




                                                              15   including, without limitation, by Bates number if applicable.

                                                              16          C.      Protection of a Confidentiality Designation

                                                              17          If an Objecting Party makes a Designation Objection and if the Designating Party wishes

                                                              18   to protect the Confidentiality Designation that is the subject of the Designation Objection, the

                                                              19   Designating Party shall, after conferring regarding the same with the Objecting Party, move the

                                                              20   Court for a protective order regarding the Confidential Information that is the subject of the

                                                              21   Designation Objection within fourteen (14) days of the notice of the Designation Objection. If

                                                              22   the Designating Party does not move the Court for such a protective order within fourteen (14)

                                                              23   days of the notice of the Designation Objection, then the Confidential Information that was the

                                                              24   subject of the Confidentiality Designation at issue (and only that Confidential Information) shall

                                                              25   automatically lose its status as Confidential Information, shall no longer be the subject of a

                                                              26   Confidentiality Designation, and shall no longer be required to be kept confidential (“Waiver of

                                                              27   Confidentiality”).

                                                              28                                                    5
                                                               1          D.      Confidential Information Upon Termination of This Action

                                                               2          Upon final termination of this Case, including any and all appeals, counsel of record for

                                                               3   each Party must, upon written request of the Producing Party, return all Confidential Information

                                                               4   to the Producing Party, including any copies, excerpts, and summaries of the Confidential

                                                               5   Information, or must destroy the Confidential Information at the option of the Receiving Party,

                                                               6   and must purge all such Confidential Information from all Media in the control or custody of the

                                                               7   Receiving Party on which the Confidential Information resides. Notwithstanding the foregoing,

                                                               8   counsel of record for each Party may retain all pleadings, briefs, memoranda, motions, and other

                                                               9   documents filed with the Court that refer to or incorporate the Confidential Information and will

                                                              10   continue to be bound by this Order with respect to all such retained Confidential Information.

                                                              11

                                                              12
                   Main (702) 541-7888 • Fax (702) 541-7899




                                                              13
                      7495 West Azure Drive, Suite 233
GIBSON LOWRY LLP




                                                              14
                           Las Vegas, Nevada 89130




                                                              15

                                                              16

                                                              17

                                                              18

                                                              19

                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28                                                   6
                                                               1   Further, attorney work product materials that contain the Confidential Information (the “Work

                                                               2   Product”) need not be destroyed, but, if the Work Product is not destroyed, the Person in

                                                               3   possession of the Work Product will continue to be bound by this Order with respect to all such

                                                               4   retained Confidential Information.

                                                               5

                                                               6   IT IS SO STIPULATED.

                                                               7

                                                               8    DATED this 10th day of May, 2019.                  DATED this 10th day of May, 2019.

                                                               9    GIBSON LOWRY LLP                                   GREENBERG TRAURIG, LLP

                                                              10
                                                                    /s/ Kristina Miletovic____________                 /s/ Tyler Andrews_________________
                                                              11    STEVEN A. GIBSON                                   MARK E. FERRARIO
                                                                    Nevada Bar No. 6656                                Nevada Bar No. 1625
                                                              12    KRISTINA MILETOVIC                                 10845 Griffith Peak Drive, Suite 600
                                                                    Nevada Bar No. 14089                               Las Vegas, Nevada 89135
                   Main (702) 541-7888 • Fax (702) 541-7899




                                                              13    7495 West Azure Drive, Suite 233                   TYLER ANDREWS
                                                                    Las Vegas, Nevada 89130                            Nevada Bar No. 9499
                      7495 West Azure Drive, Suite 233
GIBSON LOWRY LLP




                                                              14    Counsel for Plaintiff                              3161 Michelson Drive, Suite 1000
                           Las Vegas, Nevada 89130




                                                                                                                       Irvine, California 92612-4410
                                                              15                                                       Counsel for Defendant

                                                              16

                                                              17                                              IT IS SO ORDERED.
                                                                                                              UNITED STATES MAGISTRATE JUDGE
                                                              18

                                                              19

                                                              20
                                                                                                                     5-13-2019
                                                              21                                              DATED:________________________
                                                              22

                                                              23

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28                                                   7
